EXAMINER' S AMENDMENT
1. 	An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner' s amendment was given in a telephone interview with Douglas Goldhush (Reg. No. 33,125) on June 29, 2022.  The Examiner and the Applicant' s Attorney have arrived at an agreement on amendments that will be applied to the following claim.  The claim has been amended as follows:
 	Claim 9. (Currently Amended) A non-transitory computer readable medium comprising program instructions, when executed by a processor of an apparatus, cause the apparatus 
 	installing at least one packet detection rule at at least one network entity; receiving at least one subscription request for at least one notification, wherein the at least one subscription request comprises at least one traffic descriptor; 
 	determining that no packet detection rule with the at least one traffic descriptor is installed at the at least one network entity; 
 	copying at least one installed packet detection rule that would have previously matched traffic associated with the at least one traffic descriptor to at least one new packet detection rule;
 	 assigning a higher priority to the at least one new packet detection rule than another priority assigned to the at least one installed packet detection rule; and 
providing, to the at least one other apparatus, the at least one new packet detection rule in association with the at least one traffic descriptor, information that identifies the priority for the at least one new packet detection rule, and information that identifies at least one notification action corresponding to the subscription request for the at least one notification.





















REASONS FOR ALLOWANCE
1.	Claims 1 – 12 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
According to a prior art search on the claimed invention, Ong et al. (Patent No.: US 8,478,707) disclose one aspect of the invention provides a method for reducing an initial rule set in a packet forwarding table to a reduced rule set, the initial rule set including a plurality of rules each having a key, an action, and a priority. This method comprises identifying relationships among the plurality of rules in the initial rule set, reassigning priority to each rule in the initial rule set based on its action and the identified relationships, duplicating all rules from each priority into each lower priority to produce an expanded rule set, and for each priority, replacing one or more of the rules with one inclusive rule, thereby producing a reduced rule set (col. 1 lines 40 - 52).
Zhu et al. (Pub. No.: US 2022/0060416) disclose a routing rule management method, comprising: receiving, by a first user plane function network element through a protocol data unit (PDU) session, a first data packet from a terminal, wherein a first source address of the first data packet is a first address; and generating, by the first user plane function network element when the first address is an unknown media access control (MAC) address, a first routing rule corresponding to the PDU session, wherein the first routing rule is configured to forward, to the PDU session, a data packet sent to the first address and wherein the first routing rule comprises a first packet detection rule (PDR) and/or a first forwarding action rule (FAR), wherein the first PDR is configured to detect the data packet sent to the first address, wherein the first FAR comprises tunnel information of the PDU session (claims 1 and 2).

Kulkarni et al. (Pub. No.: US 2015/0134923) illustrate in Figure 1, replication port group logic 110 operates to replicate and translate the address or port number of each replicated frame or packet to a new destination according to replication rules in order to send the frames or packets to multiple and separate destinations. Each replication rule may specify the source port, one or more destination ports, and a description of the type of frame or packet to replicate. For example, a replication rule may specify that data frames shall be replicated and sent to second controller 50 via destination port 126 if the frame is received at source port 122 with a destination address of destination port 124. In one embodiment, to process such a request, replication port group logic 110 will look to the header of each incoming frame or packet on the source port and replicate the frame or packet to destination ports as defined by applicable replication rules (para. 0024).
The cited prior arts, taken alone or in combination, do not disclose the claimed features of “determining that no packet detection rule with the at least one traffic descriptor is installed at the at least one other network entity; copying at least one installed packet detection rule that would have previously matched traffic associated with the at least one traffic descriptor to at least one new packet detection rule; assigning a higher priority to the at least one new packet detection rule than another priority assigned to the at least one installed packet detection rule; and providing, to the at least one other network entity, the at least one new packet detection rule in association with the at least one traffic descriptor, information that identifies the priority for the at least one new packet detection rule, and information that identifies at least one notification action corresponding to the subscription request for the at least one notification” as recited in claims 1, 5, and 9 when considering each claim individually as a whole. 
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473